NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2502-21

TOWN OF CLINTON,

          Petitioner-Respondent,

v.

BOROUGH OF LEBANON,

     Respondent-Appellant.
__________________________

                   Argued August 16, 2022 – Decided September 6, 2022

                   Before Judges Messano, Natali, and Smith.

                   On appeal from an interlocutory order of the New
                   Jersey Board of Public Utilities, Docket No.
                   WO21060896.

                   John R. Lanza argued the cause for appellant (Lanza &
                   Lanza, LLP, attorneys; John R. Lanza, of counsel and
                   on the brief; Robyn D. Wright, on the brief).

                   Noel A. Lesica argued the cause for respondent Town
                   of Clinton (Gebhardt & Kiefer, PC, attorneys; Richard
                   P. Cushing and Noel A. Lesica, on the brief).

                   Brandon C. Simmons, Deputy Attorney General,
                   argued the cause for respondent New Jersey Board of
            Public Utilities (Matthew J. Platkin, Acting Attorney
            General, attorney; Donna Arons, Assistant Attorney
            General, of counsel; Brandon C. Simmons, on the
            brief).

            Emily F. Smithman, Assistant Deputy Rate Counsel,
            argued the cause for respondent New Jersey Division of
            Rate Counsel (Brian O. Lipman, Director, attorney;
            Brian O. Lipman, Susan E. McClure, Assistant Deputy
            Rate Counsel, and Christine M. Juarez, Assistant
            Deputy Rate Counsel, of counsel; Emily F. Smithman,
            on the brief).

PER CURIAM

      The sole issue before us is whether the New Jersey Board of Public

Utilities (the Board) has jurisdiction to consider a petition filed by the Town of

Clinton's water company (Clinton) alleging the Borough of Lebanon (Lebanon)

"refuse[d] or fail[ed] to give its consent," see N.J.S.A. 48:19-17 (Section 17), to

Clinton's proposed upgrade of water service lines to customers residing in

Lebanon (the Project). Central to the dispute is Lebanon's Ordinance 2020-05

(the Ordinance), enacted on July 15, 2020, which sets minimum standards for

road restoration on certain roadways in the borough, including Main Street,

under which pipes were to be laid as part of the Project.

      The Ordinance requires restoration of the concrete subbase that has

historically existed under Main Street for decades, as opposed to "bituminous

concrete base course restoration" proposed by Clinton in its original plans.

                                                                             A-2502-21
                                        2
Lebanon claimed prior street openings that were restored without concrete

subbases now compromised the structural integrity of its roads and required

increased maintenance costs to Lebanon. Clinton asserted compliance with the

Ordinance would increase the costs of the project substantially. After months

of fruitless negotiation, Clinton filed its petition with the Board alleging

Lebanon had "enacted an unreasonable regulation" that "amount[ed] to refusal

of consent." The Board transferred the matter to the Office of Administrative

Law (OAL) as a contested case, and the parties appeared before an

administrative law judge (ALJ).

      Following a status conference, Clinton filed a motion to establish the

Board's jurisdiction over the dispute; Lebanon cross-moved for dismissal. The

ALJ directed the Board and New Jersey Division of Rate Counsel (Rate

Counsel) to file briefs on the issue; both supported Clinton's position on the

jurisdictional question.    The ALJ granted Clinton's motion and denied

Lebanon's.

      Quoting In re Public Service Electric & Gas Co., the ALJ reasoned "this

State has delegated in most sweeping terms 'general supervision and regulation

of and jurisdiction and control over all public utilities' . . . to the Board." 35

N.J. 358, 371 (1961) (hereafter, PSE&G). The ALJ held the disagreement


                                                                            A-2502-21
                                        3
between a utility under the jurisdiction of the Board and a municipality to which

the utility provides services was under the Board's jurisdiction pursuant to

N.J.S.A. 48:2-141 and Section 17.

       The ALJ reasoned, however, that separate from the issue of jurisdiction

was Lebanon's assertion that Clinton sought to "overturn the Ordinance."

Although acknowledging Clinton's retort that it did not request such relief, the

ALJ ordered Clinton to file an amended petition clarifying it was not

"contesting" the Ordinance.

       Pursuant to N.J.A.C. 1:1-14.10, Lebanon sought the Board's interlocutory

review and vacatur of the ALJ's decision, but the Board denied the motion. We

granted Lebanon's motion for leave to appeal the Board's denial and remanded


1
    N.J.S.A. 48:2-14 provides:

                   No privilege or franchise granted . . . to any
             public utility by a political subdivision of this state
             shall be valid until approved by the [B]oard. Such
             approval shall be given when, after hearing, the [B]oard
             determines that the privilege or franchise is necessary
             and proper for the public convenience and properly
             conserves the public interests. In granting its approval
             the [B]oard may impose such conditions as to
             construction, equipment, maintenance, service or
             operation as the public convenience and interests may
             reasonably require.



                                                                           A-2502-21
                                        4
the matter to the Board to review on an expedited basis the ALJ's findings and

his conclusion that the Board had jurisdiction. The Board ordered both parties,

as well as Rate Counsel and the Board's staff, to submit briefs on the issue.

      In the interim, Clinton filed its amended petition and again asked the

Board to determine whether the Project was reasonably necessary and whether

the Ordinance's road restoration standards would unfairly burden ratepayers. As

such, the petition requested the Board authorize Clinton to proceed with the

Project in accordance with the restoration standards it previously proposed.

Otherwise, if it was required to comply with the Ordinance, Clinton requested

the Board approve a plan charging increased rates to Lebanon's "taxpayers [who]

should pay the additional costs of creating a gold standard" for road restoration.

      Lebanon reiterated that it consented to the Project, subject to Clinton's

restoration of the road openings in accordance with the Ordinance. Lebanon

argued the Board did not have jurisdiction to override a municipality's discretion

regarding the materials used in the paving and restoration of municipal streets,

because N.J.S.A. 40:67-1 and -2 specifically delegated such authority solely to

municipal governing bodies.

      In its March 9, 2022 final agency decision, which we now review, the

Board concluded its "general supervisory power over utilities, including [its]


                                                                            A-2502-21
                                        5
powers to resolve disputes regarding service between water utilities and

municipalities they serve, are sufficiently broad to create subject matter

jurisdiction over this dispute."    The Board also concluded, "Lebanon has

withheld consent from Clinton to the work Clinton deems necessary for its

corporate purposes."

      The Board's decision justified its exercise of jurisdiction upon Section 17

and three other grounds. The Board cited the Legislature's broad grant of

authority in N.J.S.A. 48:2-13, requiring the Board to generally supervise and

regulate all matters regarding a utility's "service and reliability." Additionally,

the Board cited N.J.S.A. 48:2-14. Lastly, the Board concluded it had jurisdiction

over the petition because of the potential to increase rates charged to Lebanon

residents using the water service. The Board remanded the matter to the OAL

for further "contested case proceedings." 2

      Before us, Lebanon repeats the arguments it made to the Board.

Essentially, it contends that, for purposes of Section 17, it has not denied consent

to Clinton. Lebanon also argues that the legislative authority to regulate water


2
  Although by affirming the ALJ's decision the Board fully resolved the issue
we remanded for its consideration—whether it had jurisdiction over the
dispute—the final order curiously said the Board was again denying Lebanon's
motion for interlocutory review of the ALJ's findings and conclusions.


                                                                              A-2502-21
                                         6
utilities bestowed upon the Board cannot trump the specific legislative grant of

authority to municipalities to determine manner and methods of opening and

restoring streets, see, e.g., N.J.S.A. 40:67-1.

      Clinton, the Board, and Rate Counsel all contend the Board's broad

statutory powers permit exercise of its jurisdiction to resolve the dispute, and

they all argue that the prolonged fruitless negotiations delaying implementation

of service improvements is exactly the type of situation for which Section 17

applies. The Board and Rate Counsel also advance other reasons cited in the

Board's final order that provide statutory support for the exercise of its

jurisdiction.

      Without passing on the merits of each party's position, and without

agreeing with the Board's alternate bases that it claims independently support its

jurisdiction, we do agree that the Board has jurisdiction to resolve the dispute

pursuant to Section 17. See, e.g., Hayes v. Delamotte, 231 N.J. 373, 387 (2018)

("We also note that 'it is well-settled that appeals are taken from orders and

judgments and not from opinions, oral decisions, informal written decisions, or

reasons given for the ultimate conclusion.'" (quoting Do-Wop Corp. v. City of

Rahway, 168 N.J. 191, 199 (2001))). We therefore affirm the Board's order

remanding the matter to the OAL for further proceedings.


                                                                            A-2502-21
                                         7
      "The determination of whether an administrative agency has jurisdiction

over a particular matter 'is one of statutory construction, that is, determining the

legislative intent.'" Borough of Haledon v. Borough of North Haledon, 358 N.J.

Super. 289, 298 (App. Div. 2003) (quoting Hinfey v. Matawan Reg'l Bd. of

Educ., 77 N.J. 514, 529 (1978)). Pursuant to N.J.S.A. 48:2-13(a), "The [B]oard

shall have general supervision and regulation of and jurisdiction and control

over all public utilities as defined in this section and their property, property

rights, equipment, facilities and franchises so far as may be necessary . . . ."

"The Court long ago recognized that 'the public interest in proper regulation of

public utilities transcends municipal or county lines, and . . . a centralized

control must be entrusted to an agency whose continually developing expertise

will assure uniformly safe, proper and adequate service by utilities throughout

the State." N.J. Nat. Gas Co. v. Borough of Red Bank, 438 N.J. Super. 164,

177–78 (App. Div. 2014) (quoting PSE&G, 35 N.J. at 371).

      Section 17 provides in full:

                  Each water company may lay its pipes beneath
            such public roads, streets, and places as it may deem
            necessary for its corporate purposes, free from all
            charge to be made by any person or body politic
            whatsoever for such privilege, and may also construct
            and maintain hydrants on and along such roads, streets
            and places, provided that the pipes shall be laid at least
            [three] feet below the surface and shall not in anywise

                                                                              A-2502-21
                                         8
            unnecessarily obstruct or interfere with the public
            travel or damage public or private property.

                   The consent of the public body charged with the
            repair and maintenance of such public roads, streets and
            places shall first be obtained.

                    If such public body shall refuse or fail to give its
            consent, the water company may appeal to the Board
            . . . . A hearing thereon shall be had on notice to all
            parties in interest, who shall be afforded an opportunity
            to be heard. If, after such hearing the Board of Public
            Utility Commissioners shall determine that the
            installation of such pipes or hydrants is reasonably
            necessary for the service, convenience or welfare of the
            public, the water company shall be authorized to
            proceed in accordance with such determination.

            [N.J.S.A. 48:19-17 (emphasis added).]

Contrary to Lebanon's contentions, whether it "denied consent" is not dispositive

because it is undisputed that Lebanon "fail[ed] to give its consent" to Clinton's

Project as proposed.

      As the Court explained in In re Petition of South Lakewood Water Co.,

Section 17 limits a franchisee's authority "to lay pipes 'in such places as shall be

necessary and proper,'" because that "broad right could not be exercised . . . as

to laying pipes in public roads and streets, without the further consent of the

municipality." 61 N.J. 230, 242 (1972) (first quoting N.J.S.A. 48:19-13; and

then quoting N.J.S.A. 48-19-17).


                                                                              A-2502-21
                                         9
                    The purpose of this additional consent has
              consistently been . . . to require a previously franchised
              company to submit to reasonable local regulations as to
              the manner of laying the pipes and thereafter
              maintaining them in the area covered by its franchise so
              as to protect the public against interference with
              ordinary use of and damage to the streets.

              [Ibid.]

But, the Court has clearly said "the Board has a veto power over conditions

imposed by governmental agencies which may inhibit the Board's regulatory

control over public utilities." Twp. of Marlboro v. Vill. Water Co., 72 N.J. 99,

108 (1976).

      In In re Petition of Hackensack Water Co., the Village of Ridgewood

opposed a State approved project whereby the Hackensack Water Company

(Water Company) proposed diversion of waters to its service area via a pipeline

laid under Ridgewood's streets. 196 N.J. Super. 162, 164–65 (App. Div. 1984).

When Ridgewood denied its consent, the Water Company filed a petition with

the Board pursuant to Section 17. Id. at 165. After conducting hearings, the

Board granted the Water Company's petition and incorporated specific

guidelines in its approval "for the protection of Ridgewood." Id. at 166.

      Ridgewood appealed, arguing the Board lacked jurisdiction to hear the

dispute because Ridgewood never granted a franchise to the Water Company,


                                                                            A-2502-21
                                         10
and Section 17 only applied where a franchise had been granted. Id. at 167. In

a variation of Lebanon's contention that Title 40 gives municipalities exclusive

authority and control over their streets, Ridgewood also argued that N.J.S.A.

48:19-19 was the applicable statute. Id. at 168. The section provides:

                   Every water company organized under the laws
            of this State may contract with any company organized
            under any law of the State for a supply of water upon
            such terms and for such times as may be mutually
            agreed upon. Such companies may lay such supply
            mains and pipes as may be thought necessary to furnish
            such supply through any property upon obtaining the
            consent in writing of the owner thereof, or under the
            surface of any streets, roads, highways or public places,
            provided that the companies first obtain the consent by
            ordinance of the municipalities through which the
            mains and pipes are to be laid.

                   The municipal body having control of such
            streets, roads, highways or public places shall designate
            the place therein where and the manner in which the
            pipes or mains shall be laid.

            [N.J.S.A. 48:19-19 (emphasis added).]

      We disagreed, however, with both of Ridgefield's arguments:

                    Although the language of N.J.S.A. 48:19-17
            regarding the exemption from charges for laying pipes
            and constructing and maintaining hydrants could be
            considered to apply only to municipalities in which
            franchises have been granted, we are not persuaded that
            . . . the overall intent of the statute is limited solely to
            such situations. Indeed, we think the thrust of the
            statute is to confer jurisdiction on the [Board] where the

                                                                           A-2502-21
                                       11
            State has authorized a project in the public interest.
            Furthermore, even under N.J.S.A. 48:19-19[,] we
            would be constrained to find that if consent of a
            municipality was not given in such circumstances as
            exist here, it could be successfully challenged on appeal
            to the [Board] on the basis that such consent was
            unreasonably withheld.        In such circumstances[,]
            because of the primary jurisdiction of the Board over
            water companies, it would have jurisdiction to hear
            appeals from the denial of consent.

            [Hackensack Water Co., 196 N.J. Super. at 171 (citing
            Hackensack Water Co. v. Ruta, 3 N.J. 139, 144–46
            (1949)).]

      In short, the Board's jurisdiction to hear and decide disputes pursuant to

Section 17 has been recognized in a variety of circumstances, including a dispute

between a non-franchised water utility and a municipality over the laying of

water pipes under municipal streets. We conclude in this case the Board has

jurisdiction pursuant to Section 17 to hold hearings on Clinton's petition and

resolve the dispute between the two parties. We express no opinion on the merits

of the petition. An adverse final agency decision is, of course, appealable as of

right to this court. See R. 2:2-3(a)(2).

      Affirmed.




                                                                           A-2502-21
                                       12